PER CURIAM.
The question whether the defendant transferred the possession of the premises to a tenant in part only, and reserved a sufficient part to make him liable for the condition of the coal hole in question, was submitted to the jury as a question of fact under a charge quite favorable to the defendant, and determined by them in favor of the plaintiff. The finding in this respect is sustained, even by the testimony of one of defendant’s own witnesses, and it should not be disturbed. This being so, the case at bar is controlled by the reasoning of Trustees of Canandaigua v. Foster, 156 N. Y. 354, 50 N. E. 971, 41 L. R. A. 554, 66 Am. St. Rep. 575, and the recent decision by this court of Sutton (plaintiff’s husband) v. Hollender, ubi supra. The record discloses no reversible error. The judgment and order must be affirmed, with costs.